Reed, J.,
delivered the opinion of the court.
Appellant, a negro boy fourteen years of age, was convicted of stealing a diamond pin from Mrs. Heath, which she valued at about three hundred and 'fifty dollars.
It is shown that Mrs. Heath wore the pin at all times, during the night as well as the day. The pin was lost on a certain morning in September, 1910. Mrs. Heath testified that she placed the pin on a cushion in her room and went to breakfast, and when she returned to the room she missed the pin. The appellant was in the employ of Mrs. Heath, and she had directed him to sweep the hall into which her room opened. She accused the boy, and at first he denied any knowledge of the whereabouts of the pin. Having failed to get a confession from him by various promises, she sent for the town marshal, Mr. Magruder, who took him in hand. Mr. Magruder told the boy that it would be better for him to get the pin, and said that, if he would tell the truth about the pin and get it, “it would be all right,” and also said, “John, tell me all about this; I don’t want to put you in any trouble.” Mr. Magruder made two visits to the boy. It is shown by the testimony that appellant made confessions to Mr. Magruder. It is also shown that the appellant was whipped during the day by Messrs. Richmond and Heath, and that he confessed after being whipped.
The trial court erred in admitting the confessions made by appellant under the circumstances in this case. Such confessions were surely not free and. voluntary.

Reversed and remanded.